FILED IN
                                                         14th COURT OF APPEALS
                     FOURTEENTH COURT OF APPEALS HOUSTON, TEXAS
                                                         5/18/2018 4:13:24 PM
                      INFORMATION SHEET BY COURT REPORTERS
                                                         CHRISTOPHER A. PRINE
                                                                  Clerk
You are expected to file the reporter’s record by the original due date. See Tex. R. App. P.35. If
a reporter determines that the due date may not be met, please advise the Clerk of the Court of
Appeals immediately in writing, stating the reason and the due date by which the record will be
filed. Generally speaking, for good cause shown, the Court will grant no more than two
extensions from the original record due date, each extension not to exceed 30 days in regular
appeals and 10 days in accelerated appeals for a total period not to exceed 60 days in regular
appeals and 20 days in accelerated appeals.

Appellate Case Number: 14-18-00175-CR Trial Court Case Number: 2165174

    (1) Is there a Reporter's Record?                                                ✔Y      N

    (2) Are you the only court reporter involved in this appeal?                    ✔Y       N
    If not, please provide the names and addresses of all other court
    reporters below.



    (3) Has the appellant requested that the reporter’s record be prepared or       ✔Y       N
    has the trial court ordered that the record be prepared?

    (4) Please select from the following options:
       A. The appellant has paid for the record.
       B. The appellant has made arrangements to pay for the record
       C. The appellant is appealing as indigent.
       D. The appellant has not paid or made arrangements to pay for the
           record and is not appealing as indigent.

    (5) Extension (fill out if extension is required for any reason other than payment)
     I was unable to file the record in this appeal by 5/18/18
                                                           ________. I expect the record
    in this appeal to be approximately 300        _______ pages. The record covers
    _______days
     2             of testimony.   I believe  that I can file the record by _________.
                                                                              6/18/18    I
    ask that the court grant an extension until that time for filing the record.
    Additional Comments: ___________________________________________
                               Due to my current living arrangements of displacement from
                         Harvey, I am trying to overcome some extreme circumstances and
                         find housing and also work that has caused the delay in
                         completion/filing of this record. I believe I can have record
Court Reporter's Signature,  Full Address, Email Address and Telephone Number:
                         completed within this time. I pray the court allow me this time and
                         grant this extension. Thank you.
/s/ Vanessa C. Owens, PO Box 236, Alvin, Tx 77512, 713-907-9116
_______________________________________________________________________
vanessaqha@aol.com
_______________________________________________________________________